Citation Nr: 9923611	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  92-24 550	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1991 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 1994, the Board 
remanded the case for additional development.  In December 
1995, the veteran's claims folder was transferred to the San 
Juan Puerto Rico Regional Office (RO).  The case was again 
remanded in November 1998.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by sleep disturbances, 
flashbacks and depression that has reached the level of major 
depression at times, hallucinations, difficulty concentrating 
and impaired judgment and insight, and is productive of 
severe social and industrial adaptability.  The Global 
Assessment of Functioning (GAF) score was 50 on recent VA 
examination.

2.  Service connection is currently in effect for PTSD, now 
rated 70 percent disabling; the residuals of a gunshot wound 
of the left back, rated 20 percent disabling; the residuals 
of a gunshot wound of the abdomen, rated 10 percent 
disabling; and residuals of gunshot wound injuries of the 
jejunum and left kidney, rated noncompensable.  The veteran's 
combined evaluation is 80 percent disabling. 

3.  The veteran reported that he had 8 years of education and 
work experience as a laborer. 

4.  The service-connected disabilities, standing alone, are 
shown to be of such severity as to effectively preclude all 
forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective prior to 
November 7, 1996).  

2.  The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims on appeal are well 
grounded; that is, they are not inherently implausible. It is 
also found that the facts relevant to these issues have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claims has been 
satisfied.  38 U.S.C.A. § 5107(a).  

I.  Factual Background

VA outpatient treatment records, dated in December 1991 and 
January 1992, show treatment primarily for low back pain, 
assessed as sciatic syndrome and low back muscular spasm.  

An examination was conducted by VA in May 1992.  At that 
time, it was reported that the veteran had worked for three 
years for one company immediately after his release from 
service, but that he was forced to quit.  He was not working 
at the time of the interview and was receiving benefits from 
the Social Security Administration.  He claimed that he had 
difficulty keeping jobs due to a drinking problem, which he, 
in turn, stated that he used to combat sleeplessness and 
nightmares of combat.  He had not worked since 1979.  The 
veteran reported that he basically sat round his house and 
did not even do any household chores.  He noted that he did 
not drive a car.  The examiner indicated that he walked with 
a cane and appeared to be in a lot of distress during the 
examination.  

The veteran stated that he was very depressed since his wife 
left him a year ago because she could not take his behavior, 
nightmares, and dreams.  He had crying spells and sleep 
problems.  He had recurrent nightmares practically every 
night.  He dreamt of different things that occurred in 
Vietnam, including carrying dead bodies and his friends being 
without arms or heads.  He also had flashbacks off and on, 
perhaps once or twice per month.  He described these as 
feeling like he was in Vietnam.  He became very disoriented 
and disassociated.  He stated that this would last for a 
short time, then go away.  He noted that he, basically, 
isolated himself from everything.  He did not watch TV and 
could not concentrate on reading.  On mental status 
evaluation, he was well dressed and answered questions 
easily.  His speech was relevant and coherent.  He did 
describe recurrent dreams, which occurred apparently every 
week, at least 3 to 4 times per week.  These were mostly of 
carrying dead bodies around, most of who were his friends.  
He also had some flashbacks.  There was no special triggering 
event.  He did not have any startle response or 
hypervigilance.  He was oriented to time, place and person.  
His memory was intact for both recent and remote events.  
There was no delusional thinking and no hallucinations.  He 
could not interpret proverbs and could not do simple 
calculations.  He had some insight and his judgment was not 
impaired.  The diagnostic impression was PTSD, in partial 
remission.  

VA outpatient treatment records show that the veteran was 
evaluated at the mental health clinic in May 1992 when it was 
noted that he had a history of ethanol abuse, depression, 
PTSD and major depressive episodes.  At that time, he 
reported decreased sleep, increased nightmares and flashbacks 
of combat, and increased avoidance behavior and 
"jumpiness."  His mood was "a little down", but he had no 
suicidal or homicidal ideations or plans, and no mania, 
psychosis, or hallucinations.  He had increased his alcohol 
use three to four weeks ago, with a binge of 1 to 2 weeks.  
He stated that he did this to decrease the pain in his back.  
He had now been sober for 2 to 3 weeks and was on medication 
to decrease his back pain.  The assessments were alcohol 
dependence; PTSD, with increased symptoms while off 
medications; and recurrent major depression.  He was also 
seen in July 1992, at which time his main complaint referable 
to his PTSD was insomnia.  He related that his nightmares and 
flashbacks seemed to be worsening and that he had had an 
auditory hallucination of someone calling his name.  The 
mental status evaluation noted primarily a depressed mood, 
with no evidence of a thought disorder.  The impressions were 
PTSD and to rule out major depression.  

Decisions of the Social Security Administration regarding the 
veteran's ability to maintain employment, with supporting 
evidence for those decisions, have been made a part of the 
record.  These show that the veteran has been considered 
disabled as a result of chronic undifferentiated 
schizophrenia and a paranoid personality disorder since 1987.  
This decision revised a 1983 decision by that agency, that 
the veteran's impairment was no longer of sufficient severity 
to prevent substantially gainful employment.  

An examination was conducted by VA in July 1995.  At that 
time, the veteran reported that he had not worked since 1972.  
His records showed multiple hospitalizations in the past, 
with different diagnoses of major depression, alcohol 
dependence, schizophrenia, and personality disorder.  The 
last hospitalization was reported to be in 1989 at which time 
he was placed in the PTSD program.  He was reportedly on 
multiple medications.  He complained that he slept poorly and 
that he always remembered his friends that were killed in 
Vietnam.  There was a history of alcoholism, but he had 
stopped drinking when he was evaluated in the PTSD program in 
1989.  He reported that he stayed home and did not get 
involved in anything productive.  Objectively, he was dressed 
casually, but did not look very clean.  He carried a wooden 
cane.  He was alert and in contact.  He talked little. He 
limited his answers to questions, but was relevant, coherent 
and well organized.  No thought or perceptive disorder was 
noted.  He talked about Vietnam, but his complaints were 
very, very vague and very superficial.  He mentioned that he 
remembered friends being killed, but did not bring up any 
specific events.  He was well oriented in three spheres and 
his memory was preserved.  There were no suicidal 
ruminations.  His judgment was preserved.  The pertinent 
diagnosis was PTSD.  

A social and industrial survey was performed by VA in October 
1995.  The veteran was found at home on an unannounced visit.  
He stated that his main complaints were of insomnia and of 
getting upset over any kind of minor incident.  He had 
recurrent memories and nightmares of Vietnam.  He stated that 
he spent his spare time watching television, or sometimes, 
helping his wife with house chores.  He did not involve 
himself in house management and depended on his wife to 
manage his income.  His wife stated that he constantly talked 
about his war experiences and that his behavior varied.  She 
said that he was sometimes happy and other times, he secluded 
himself in his bedroom.  According to his wife, he was 
irritable and had a poor relationship with his children.  
Three neighbors were interviewed.  They stated that the 
veteran was isolated at home most of the time, although he 
did salute them when he met them.  One neighbor stated that 
the veteran had, in the past, attended baseball games at a 
neighborhood ballpark, but did not do this type of activity 
anymore.  The veteran was noted to have had an 8th grade 
education, had worked for six months prior to entering 
service and worked as a laborer for one year following his 
discharge from service.  

The veteran was hospitalized at a VA facility in May 1996.  
He had been referred due to a period of two weeks of feeling 
anxious, agitated, with aggressive behavior, and being unable 
to sleep.  He also had had flashback episodes concerning his 
Vietnam experiences.  He was hearing voices and seeing 
shadows.  He had developed self-harm ideas and was admitted 
to prevent further deterioration of his condition.  Upon 
admission, he was found to be alert and tearful, but 
cooperative.  Mood was anxious, with depressed affect.  He 
was found to be logical, coherent, and relevant.  At the time 
of evaluation, he was not suicidal or homicidal.  He had no 
perceptual disorders.  He exhibited poor concentration but 
was well oriented in place, time and person.  Judgment and 
insight was poor.  During the course of the hospitalization 
he had frequent episodes of nightmares, and flashback 
episodes.  He was frequently depressed and anxious.  He went 
to ward activities, but as soon as he was finished, he 
returned to his room and spent the whole day there, not 
interacting much with his staff or peer group.  Upon 
discharge home, he as noted to be tranquil and in contact 
with reality.  He was still mildly depressed, but there was 
no evidence of suicidal or homicidal ideas.  It was assessed 
that he was very deteriorated from a psychiatric point of 
view.  The diagnoses were PTSD, insulin dependent diabetes 
mellitus, arterial hypertension, low back pain syndrome and 
migraine.  The prognosis was poor.  He was not considered to 
be competent to handle funds for VA purposes and was not 
employable.  

The veteran was again hospitalized at a VA facility in July 
and August 1996.  It was noted that he had been having more 
flashbacks than usual of the Vietnam era over the past month.  
He had more nightmares, difficulty to sleep and easy 
irritability.  He was admitted to prevent further 
deterioration of his condition.  Upon admission, he was found 
to be polite and spontaneous.  He was logical coherent and 
relevant.  There was no perceptual disorder.  Mood was sad 
with congruent affect.  He was not suicidal or homicidal.  He 
was well oriented as to place, time and person.  Memory was 
well preserved.  Judgment and insight were poor.  During the 
course of his hospitalization, he spent most of his time in 
his room, rather withdrawn and not interacting much with the 
staff or his peer group.  When addressed, he answered 
politely, but always tried to remain by himself.  He brought 
up the fact that he was having more nightmares and flashbacks 
of his Vietnam experiences.  He was afraid of losing control.  
He was medicated with several mediations for his psychiatric 
disorder as well as for his physical disorders.  He was 
gradually able to improve and was given ideas on how to deal 
with future aggressive episodes.  Upon discharge he was 
tranquil, with a euthymic mood, no evidence of suicidal or 
homicidal ideas and in full contact with reality.  The 
assessment was that the veteran had a diagnosis of PTSD and 
several physical conditions.  His prognosis was poor due to 
deterioration of his PTSD.  In the examiners opinion, the 
veteran was not competent to handle VA funds, was 
unemployable and not able to be involved in gainful activity.  
The discharge diagnoses were PTSD, severe; arterial 
hypertension, insulin dependent diabetes mellitus, low back 
pain syndrome and migraine.  

An examination was conducted by VA in December 1997.  On 
muscle examination, it was noted that the veteran had 
sustained a gunshot wound of the abdominal area during 
service, with involvement of the jejunum and lower pole of 
the left kidney.  There was no artery or nerve involvement.  
He referred to no symptomatology on the abdominal area.  
Treatment included an exploratory laparotomy with closure of 
the jejunum perforation and drainage of the lower pole of the 
kidney.  The bullet was removed from the left back under 
local anesthesia.  Examination showed a scar on the left 
lower quadrant that was 5 centimeters long and 1 centimeter 
wide.  There was an exploratory laparotomy scar on the 
midabdominal area that was fading.  It measured 20 
centimeters by 1 centimeter and was linear in shape.  The 
scars were not inflamed, swollen, or tender, and there was no 
keloid tissue, adhesions, or ulcerations.  There was good 
vascular supply and no herniations.  He had normal muscle 
strength in both lower extremities.  Knee and ankle jerks 
were diminished plus one, bilaterally.  He had diminished and 
smooth sensation diffusely in the arms and legs.  He had 
diminished vibration sense and proprioception sense in upper 
and lower extremities.  Straight leg raising was negative.  
There was no muscle atrophy of the lower extremities.  There 
were no postural abnormalities of the back, but there was 
moderate lumbar paravertebral muscle spasm and limitation of 
motion of the lumbar spine.  The diagnoses were residuals of 
a gunshot wound of the left back, residuals of a gunshot 
wound of the abdominal area, status post exploratory 
laparotomy, lumbar myositis, diabetic polyneuropathy, and 
degenerative joint disease of the lumbar spine.  The examiner 
noted that the myositis, low back disorder and diabetic 
neuropathy were not related to the service-connected gunshot 
wound.  On neurology examination, also performed in December 
1997, the examiner agreed that any neuropathy was unrelated 
to the gunshot wound residuals.  

A psychiatric examination was conducted by VA in December 
1997.  The veteran's complaints were of poor sleep, having 
frequent nightmares of his Vietnam experiences, and needed to 
stay at home.  He reported that he had stopped working as a 
result of his severe back condition and other medical 
problems.  He indicated that he heard his name called and 
heard voices.  This made him restless.  He had a history of 
aggressivity and complained of variation of his mood and 
behavior, with frequent episodes of losing control and 
becoming violent.  He denied the use of alcohol.  On 
examination, he was adequately dressed and groomed.  He was 
alert and oriented times three.  His mood was depressed and 
his affect was blunted.  His attention and concentration were 
good.  His memory was fair.  His speech was clear and 
coherent.  He was not hallucinating and not suicidal or 
homicidal.  Insight and judgment were fair.  He exhibited 
good impulse control.  The diagnosis was PTSD.  The veteran 
was considered competent to handle VA funds.  His GAF score 
was 60.  

The veteran was afforded a gastrointestinal examination in 
February 1998.  At that time, he stated that he had not had 
any residual problems following the laparotomy that he 
underwent in service to repair the injury of his jejunum.  He 
did have complaints of heartburn, but had a normal appetite, 
stable weight, and no reflux or bleeding history.  He took 
antacids for the heartburn.  On examination, there was no 
tenderness and no hepatosplenomegaly.  An upper 
gastrointestinal series study showed a hiatal hernia, without 
gastroesophageal reflux, as well as chronic inflammatory 
changes of the stomach.  The diagnoses were hiatal hernia and 
chronic gastritis.  

A social and industrial survey was conducted by VA in March 
1999.  At that time, the veteran stated that he was having 
frequent nightmares about Vietnam.  He also complained of 
pain in his back that woke him up during the night.  After he 
awoke, he could not go back to sleep.  Regarding the 
veteran's daily routine he stated that he stayed at home 
where he paced the house.  He did not watch television or 
read the newspaper.  One neighbor was interviewed who stated 
that the veteran stayed mostly at home and sometimes cleaned 
the house yard and mowed the lawn.  

An examination was conducted by VA in March 1999.  The 
veteran's main complaints were of poor sleep and of 
remembering his wounds and his dead friends.  He reported 
that he stayed home.  On examination, he was clean and 
adequately dressed and groomed.  He carried a cane.  He was 
alert and oriented times three.  His mood was anxious and 
slightly depressed.  His affect was constricted.  Attention 
and concentration were good.  Memory was good.  Speech was 
clear and coherent.  He was not hallucinating and was not 
suicidal or homicidal. His insight and judgment were fair.  
He was considered competent.  The diagnosis was PTSD.  GAF 
score was 50.  


II.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that the regulations governing psychiatric 
disorders were changed during the pendency of this appeal, on 
November 7, 1996.  Where the law or regulation changes after 
the claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Therefore, the Board will evaluate the 
veteran's PTSD under both criteria, with the understanding 
that the revised regulations may not be applied prior to 
their effective date.  Rhodan v West, 12 Vet. App. 55 (1998).  

A 50 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(effective prior to November 7, 1996).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411 (1998).  

The veteran's PTSD has been manifested by sleep disturbances 
and flashbacks for many years.  He also has manifested 
depression that has reached the level of major depression at 
times.  In addition he has manifested hallucinations, 
difficulty concentrating and, at times, his judgment and 
insight are shown to be impaired.  His competency was 
questioned during both of the periods of hospitalizations in 
1996, although the more recent evaluations found him to be 
competent.  Recent evaluations have found his GAF scores to 
be 60 and 50, representing moderate and serious symptoms, 
respectively.  These symptoms are found to be productive of 
severe impairment.  Therefore a 70 percent rating is 
warranted, under the criteria in effect prior to November 
1996.  However, a schedular 100 percent rating is not found 
to be warranted.  In this regard, it is noted that he has not 
become virtually isolated from society.  While he does keep 
to himself on most occasions, he is shown to be pleasant to 
his neighbors and able to function such that total social and 
industrial impairment have been demonstrated.  Moreover, 
after review of the new criteria for evaluations of PTSD it 
is noted that there has been no impairment in thought 
processes, persistent delusions or hallucinations, or grossly 
inappropriate behavior shown.  The veteran is not a danger to 
himself or others and is able to maintain personal hygiene.  
He is well orientated.  In view of this, a 100 percent 
schedular evaluation is not warranted.  

III.  Total Rating

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background. It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§, 3.340, 3.341, 4.16, 4.19.

In his application for entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities, the veteran reported that he had an 8th grade 
education and work experience in a warehouse.  He stated that 
he last worked in 1971.  

Service connection is currently in effect for PTSD, now rated 
70 percent disabling; the residuals of a gunshot wound of the 
left back, rated 20 percent disabling; the residuals of a 
gunshot wound of the abdomen, rated 10 percent disabling; and 
residuals of gunshot wound injuries of the jejunum and left 
kidney, rated noncompensable.  The veteran's combined 
evaluation is 80 percent disabling.  

The veteran's major service connected disability, his 
psychiatric disorder, is not shown to cause total disability 
under the schedular criteria that must be met.  However, it 
is clear that the veteran is unemployable primarily due to 
this disability.  He has been found to be unemployable by the 
Social Security Administration due to a psychiatric disorder, 
then diagnosed as schizophrenia.  Opinions were rendered 
after both of his 1996 periods of hospitalization, when he 
remained as isolated as possible, that he was unable to work.  
The social and industrial surveys performed support this 
finding.  The veteran remains isolated from his neighbors and 
has little to do with the maintenance of his home.  While the 
residuals of his gunshot wounds have not been shown to cause 
serious disability, it is clear that they make some 
contribution to his inability to maintain employment.  With 
the resolution of the benefit of the doubt in the veteran's 
favor, a total rating based on individual unemployability is 
warranted.  


ORDER

An increased evaluation of 70 percent for PTSD is granted.  

A total rating by reason of individual unemployability due to 
service connected disabilities is granted.  Both grants are 
subject to the controlling regulations governing the payment 
of monetary benefits.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

